DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendments filed 10/29/2021.
Claims 1-18 and 20-22 have been cancelled.
Claims 19 and 23-41 are presented for examination.

Response to Arguments
Applicant’s arguments, see Applicant Remarks page 7, filed on October 29, 2021, with respect to 35 U.S.C. § 101 have been fully considered and are persuasive.  The 35 U.S.C. § 101 rejection has been withdrawn. 
The amendments to the claims, filed on October 29, 2021, overcome the previous 35 U.S.C. §112(b) rejection.  The 35 U.S.C. § 112(b) rejection has been withdrawn. 
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because claims 1-18 and 20-22 have been cancelled, and claims 19 and 23-41 necessitate a new ground of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claims 19, 31, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. (U.S. Patent Application Publication No. 20180170392 and hereinafter, “Yang") in view of Poeppel (U.S. Patent Application Publication No. 20180356817).

Regarding claim 19, Yang teaches the method for driving a vehicle, the method comprises:
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events; wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated to the event type;
Yang [0015] discloses creating one or more driving profiles for each user of the autonomous vehicle based on the determined user behaviors and preferences of the user from driving statistics for predetermined driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios. 
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and is indicative of a current 2path;
Yang [0020] discloses sensing objects in the local environment of the autonomous vehicle.
searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.
The Examiner notes that avoiding potential obstacles indicates identifying an event type before the event starts.
Yang [0031] discloses that the user may select, thereby searching, real-time information retrieved from data store.
when detecting an event type identifier then applying an autonomous driving pattern that is associated to the event type, wherein the applying of the autonomous pattern comprises autonomously driving the vehicle according to the autonomous driving pattern
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
Yang in combination with Poeppel teaches:
wherein the event type identifier is indicative of an expected future behavior of an object that appears in the vicinity of the vehicle
Poeppel [0057] discloses a prediction system to generate predicted data associated with each of the one or more objects proximate to the vehicle, where the predicted data can be indicative of the object’s predicted path or its trajectory over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection of Yang to incorporate expecting future behavior of an object that appears in the vicinity of the vehicle, as taught in Poeppel, to increase safety and operate navigation more accurately.

Regarding claim 31, Yang teaches the method according to claim 24 wherein:
the tailored autonomous driving pattern information comprises information for retrieving the tailored autonomous driving pattern.
Yang [0052] discloses obtaining user-specific information from the user and generating a driving profile.

Regarding claim 39, Yang teaches the non-transitory computer readable medium that stores instructions for: 
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events; wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated to the event type;
Yang [0015] discloses creating one or more driving profiles for each user of the autonomous vehicle based on the determined user behaviors and preferences of the user from driving statistics for predetermined driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios. 
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and is indicative of a current path; searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0020] discloses sensing objects in the local environment of the autonomous vehicle.
Yang [0044] discloses a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.
The Examiner notes that avoiding potential obstacles indicates identifying an event type before the event starts.
Yang [0031] discloses that the user may select, thereby searching, real-time information retrieved from data store.
when detecting an event type identifier then applying an autonomous driving pattern that is associated to the event type, wherein the applying of the autonomous pattern comprises autonomously driving the vehicle according to the autonomous driving pattern.  
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
Yang in combination with Poeppel teaches:
wherein the event type identifier is indicative of an expected future behavior of an object that appears in the vicinity of the vehicle;
Poeppel [0057] discloses a prediction system to generate predicted data associated with each of the one or more objects proximate to the vehicle, where the predicted data can be indicative of the object’s predicted path or its trajectory over time.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the object detection of Yang to incorporate expecting future behavior of an object that appears in the vicinity of the vehicle, as taught in Poeppel, to increase safety and operate navigation more accurately.

Claims 23-30 and 40 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Poeppel, further in view of Engelman et al. (U.S. Patent Application Publication No. 20150166069 and hereinafter, “Engelman”).

Regarding claim 23, Yang teaches the method according to claim 19 wherein:
the autonomous driving pattern is selected out of a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
Yang in combination with Engelman teaches:
a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle.  
Engelman [0011] discloses a default control of the autonomous vehicle before any driver preferences are learned.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Regarding claim 24, Yang in combination with Engelman teaches the method according to claim 23 comprising:
determining, when detecting the event type identifier, whether to apply the tailored autonomous driving pattern or to apply the default autonomous driving pattern.  
Engelman [0031] discloses applying default profile control if there are no driver preferences associated with a detected predetermined scenario.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Regarding claim 25, Yang teaches the method according to claim 24 wherein:
the determining is responsive to at least one autonomous driving rule.  
Yang [0040] discloses making driving decisions responsive to a set of rules such as traffic rules.

Regarding claim 26, Yang teaches the method according to claim 24 wherein:
the at least one other autonomous driving rule comprises a safety rule.  
Yang [0044] discloses a collision avoidance system may automatically select a maneuver that maximizes the safety of occupants in the autonomous vehicle.

Regarding claim 27, Yang in combination with Potnis teaches the method according to claim 24 wherein:
the at least one other autonomous driving rule comprises a power consumption rule.  
Potnis [0049] discloses a fuel-saving driving style.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 28, Yang teaches the method according to claim 24 wherein:
the at least one other autonomous driving rule is determined based on an interaction with a user of the vehicle.  
Yang [0046] discloses that the autonomous vehicle system interactively communicates with one or more users via a user interface to obtain the user-specific information.

Regarding claim 29, Yang in combination with Poeppel teaches the method according to claim 24 wherein:
the at least one other autonomous driving rule comprises a human intervention rule.  
Poeppel [0019] discloses that the user may be provided with manual control when the autonomous vehicle is determined to be distressed, as to assist the distressed autonomous vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 30, Yang in combination with Poeppel teaches the method according to claim 24 wherein:
human intervention rule depends on a potential damage to at least one of the vehicle, a current driver of the vehicle, and a vicinity of the vehicle.  
Poeppel [0025] discloses that operating the autonomous vehicle in manual operating mode depends on the potential increase of harm to the driver of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 40, Yang teaches the method according to claim 39 wherein:
the autonomous driving pattern is selected out of a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
Yang in combination with Engelman teaches:
a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle.  
Engelman [0011] discloses a default control of the autonomous vehicle before any driver preferences are learned.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Claims 32-38 and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al. in view of Engelman et al.


Regarding claim 32, Yang teaches the method for driving a vehicle, the method comprises:
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) tailored autonomous driving pattern information for each one of the multiple types of events;
Yang [0015] discloses creating one or more driving profiles for each user of the autonomous vehicle based on the determined user behaviors and preferences of the user from driving statistics for predetermined driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios. 
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated with the event type;
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and information about a current path; searching, by a processing circuitry of the vehicle and based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0020] discloses sensing objects in the local environment of the autonomous vehicle.
Yang [0044] discloses a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.
The Examiner notes that avoiding potential obstacles indicates identifying an event type before the event starts.
Yang [0031] discloses that the user may select, thereby searching, real-time information retrieved from data store.
Yang in combination with Engelman teaches:
when detecting an event type then determining whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;
Engelman [0031] discloses applying default profile control if there are no driver preferences associated with a detected predetermined scenario.
and selectively applying, based on the determining, a selected autonomous driving pattern out of the tailored autonomous driving pattern and the default autonomous driving pattern; wherein the applying of the selected autonomous driving pattern comprises autonomously driving the vehicle according to the selected autonomous driving pattern. 
Engelman [0011] discloses applying a learned driver preference when a driver preference is associated with a particular scenario.
Engelman [0014] discloses that a driver preference may favor or avoid highways, tolls, bridges, tunnels, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.

Regarding claim 33, Yang teaches the method according to claim 32 wherein:
the determining is responsive to at least one autonomous driving rule.  
Yang [0040] discloses making driving decisions responsive to a set of rules such as traffic rules.

Regarding claim 34, Yang teaches the method according to claim 32 wherein:
the at least one other autonomous driving rule comprises a safety rule.  
Yang [0044] discloses a collision avoidance system may automatically select a maneuver that maximizes the safety of occupants in the autonomous vehicle.

Regarding claim 35, Yang in combination with Potnis teaches the method according to claim 32 wherein:
the at least one other autonomous driving rule comprises a power consumption rule.  
Potnis [0049] discloses a fuel-saving driving style.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified 

Regarding claim 36, Yang teaches the method according to claim 32 wherein:
the at least one other autonomous driving rule is determined based on an interaction with a user of the vehicle.  
Yang [0046] discloses that the autonomous vehicle system interactively communicates with one or more users via a user interface to obtain the user-specific information.

Regarding claim 37, Yang in combination with Poeppel teaches the method according to claim 32 wherein:
the at least one other autonomous driving rule comprises a human intervention rule.  
Poeppel [0019] discloses that the user may be provided with manual control when the autonomous vehicle is determined to be distressed, as to assist the distressed autonomous vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 38, Yang in combination with Poeppel teaches the method according to claim 32 wherein:
human intervention rule depends on a potential damage to at least one of the vehicle, a current driver of the vehicle, and a vicinity of the vehicle.  
Poeppel [0025] discloses that operating the autonomous vehicle in manual operating mode depends on the potential increase of harm to the driver of the vehicle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate human intervention, as taught in Poeppel, in case the user desires to move the vehicle to a safer location (Poeppel [0020]).

Regarding claim 41, Yang teaches the non-transitory computer readable medium that stores instructions for: 
receiving, by the vehicle, multiple event type identifiers related to multiple types of events that occurred during a driving of the vehicle over a path, and (b) 5tailored autonomous driving pattern information for each one of the multiple types of events;
Yang [0015] discloses creating one or more driving profiles for each user of the autonomous vehicle based on the determined user behaviors and preferences of the user from driving statistics for predetermined driving scenarios, where the driving profiles are utilized to control the autonomous vehicle under similar driving scenarios. 
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
wherein a tailored autonomous driving pattern information of an event type is indicative of a tailored autonomous driving pattern associated with the event type;
Yang [0053] discloses that the driving profile may be utilized to control the autonomous vehicle in driving scenarios with respect to the user’s driving style, including making driving decisions for multiple event types (e.g., overtaking, yielding, passing, turning on a red light), and controlling driving speed, acceleration, heading, and route preference with respect to the driving profile.
sensing, by the vehicle and while driving on a current path, currently sensed information that is indicative of a vicinity of the vehicle and information about a current path;
Yang [0020] discloses sensing objects in the local environment of the autonomous vehicle.
searching, based on the currently sensed information, for an event type identifier out of the multiple event type identifiers;
Yang [0044] discloses a collision avoidance system to identify, evaluate, and avoid or otherwise negotiate potential obstacles in the environment of the autonomous vehicle.
The Examiner notes that avoiding potential obstacles indicates identifying an event type before the event starts.
Yang [0031] discloses that the user may select, thereby searching, real-time information retrieved from data store.


Yang in combination with Engelman teaches:
when detecting an event type then determining by a processing circuitry of the vehicle whether to apply (a) a tailored autonomous driving pattern that tailored to a current driver of the vehicle and is associated with the event type, or (b) a default autonomous driving pattern that is associated with the event type and is not tailored to the current driver of the vehicle;
Engelman [0031] discloses applying default profile control if there are no driver preferences associated with a detected predetermined scenario.
and selectively applying, based on the determining, a selected autonomous driving pattern out of the tailored autonomous driving pattern and the default autonomous driving pattern; wherein the applying of the selected autonomous driving pattern comprises autonomously driving the vehicle according to the selected autonomous driving pattern.
Engelman [0011] discloses applying a learned driver preference when a driver preference is associated with a particular scenario.
Engelman [0014] discloses that a driver preference may favor or avoid highways, tolls, bridges, tunnels, etc.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the autonomous driving of Yang to incorporate a default pattern, as taught in Engelman, in order to provide autonomous driving without requiring a tailored autonomous driving pattern.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANIE T SU whose telephone number is (571)272-5326.  The examiner can normally be reached on Monday to Friday, 8:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANISS CHAD can be reached on (571)270-3832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.T.S./Patent Examiner, Art Unit 3662        

/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662